IN THE COURT OF APPEALS OF IOWA

                                    No. 21-0478
                               Filed August 17, 2022


RICK MRLA a/k/a ROBERT MARION RICHARD MRLA,
     Plaintiff-Appellant,

vs.

MARY GEORGIANNA HINER and GEORGIE ANNE QUINLAIN,
     Defendants-Appellees.
________________________________________________________________


       Appeal from the Iowa District Court for Woodbury County, Roger L. Sailer,

Judge.



       Rick Mrla appeals the district court’s order granting summary judgment and

dismissing his petition. AFFIRMED.



       Michael W. Ellwanger of Rawlings, Ellwanger, Mohrhauser, Nelson & Roe,

L.L.P., Sioux City, for appellant.

       Daniel L. Hartnett and Marci L. Iseminger of Crary, Huff, Ringgenberg,

Hartnett & Storm, P.C., Sioux City, for appellee Georgie Anne Quinlain.

       Theodore E. Karpuk, Sioux City, for appellee Mary Georgianna Hiner.



       Considered by Tabor, P.J., and Greer and Ahlers, JJ.
                                           2


AHLERS, Judge.

       Robert Marion Richard Mrla (“Rick”) is one of twelve children. After his

parents died, Rick sued two of his sisters (Mary Hiner and Georgie Quinlain)1

because he claimed he did not get as much farmland as he believed he was

entitled to receive. He asserted claims for interference with an inheritance and

interference with a contract. The district court granted summary judgment to both

sisters on both counts. Rick appeals, limiting his challenge to the district court’s

ruling on his claim for intentional interference with a contract.

I.     Background

       Before they died, one or both of Rick’s parents owned several parcels of

farm ground. One of the parcels is known in the family as the Stillwell Farm, which

consists of approximately eighty acres of land. Rick assisted in the family farming

operation from approximately 1977 to 1992, when he was between ten and twenty-

five years of age. Rick contends he had an oral contract with his parents that

provided, in exchange for his work on the family’s farms, his parents would transfer

the Stillwell Farm to him, either before they died or in their will.

       Rick’s mother died in 2011. In 2015, Rick’s father transferred farmland he

owned into a trust. The parcels transferred to the trust included the Stillwell Farm.

Rick’s father died in 2017. Rick did not receive all of the Stillwell Farm by way of

his father’s will or trust.

       Convinced he was entitled to the entire Stillwell Farm, Rick began a

campaign to try to recover the farm or its value. His campaign centered around


1 We will refer to Mary Hiner and Georgie Quinlain as “the two sisters” or “both
sisters.”
                                            3


claims that his father relied on the assistance and advice of the two sisters in

creating his will and trust. Rick started his campaign by filing a petition to set aside

his father’s will and a petition for breach of a contract to make a will. Those claims

were ultimately dismissed pursuant to a ruling of our court based on Rick’s failure

to timely serve the defendants. See In re Est. of Mrla, No. 18-1067, 2019 WL

1933999, at *6 (Iowa Ct. App. May 1, 2019).

       After dismissal of his original suit, Rick filed this action. In it, he alleges that

the two sisters assisted their father in his estate planning and they improperly

induced their father to breach the contract to give Rick the entire Stillwell Farm.

Both sisters separately moved for summary judgment on the basis that our

supreme court’s ruling in Youngblut v. Youngblut, 945 N.W.2d 25, 35–37 (Iowa

2020), precludes bringing these claims without a simultaneous will contest and that

the claims cannot be sustained on their merits. The district court granted the

motions for summary judgment on the basis that Youngblut applied, making Rick’s

claims untimely. The district court dismissed Rick’s petition. Rick appeals the

dismissal of his intentional-interference-with-a-contract claim.

II.    Standard of Review

       Summary judgment rulings are reviewed for correction of errors at law.

Lennette v. State, 975 N.W.2d 380, 388 (Iowa 2022).

       Summary judgment is proper when the movant establishes there is
       no genuine issue of material fact and it is entitled to judgment as a
       matter of law. The burden is on the moving party to demonstrate that
       it is entitled to judgment as a matter of law. As we determine whether
       the moving party has met this burden, we view the record in the light
       most favorable to the nonmoving party. Even if facts are undisputed,
       summary judgment is not proper if reasonable minds could draw from
       them different inferences and reach different conclusions.
                                            4


Goodpaster v. Schwan’s Home Serv., Inc., 849 N.W.2d 1, 6 (Iowa 2014) (internal

citations omitted).

III.   Intentional Interference with a Contract

       Understandably, given the basis for the district court’s ruling, Rick focuses

on Youngblut, arguing that case should not apply to his claim for intentional

interference with a contract and, even if it did apply, it should not apply retroactively

so as to preclude his claim. However, it is not necessary for us to decide whether

Youngblut applies, because Rick’s claim fails on its merits. The two sisters fully

addressed the merits of Rick’s claim irrespective of the applicability of Youngblut

at the district court. Even though the district court did not rely on the merits in

reaching its summary judgment decision, we are permitted to rely on this

alternative basis for affirming the district court. See DeVoss v. State, 648 N.W.2d

56, 62 (Iowa 2002) (“In these cases, we have used language to the effect that ‘we

may affirm the ruling on a proper ground urged but not relied upon by the trial

court.’ Or, ‘a successful party in the district court may, without appealing, save the

judgment in whole or in part based on grounds urged in the district court but not

included in that court’s ruling.’ Or, ‘we may affirm on any basis appearing in the

record and urged by the prevailing party.’ Or, ‘[a]lthough we disagree with the

theory upon which the district court granted summary judgment, the motion was

nonetheless properly sustained based on an alternative ground that had been

presented to the district court.’” (alteration in original) (internal citations omitted)).

As the two sisters fully developed this issue below and in their briefs to us, we find

it appropriate to resolve the issue on appeal using this alternative basis.
                                           5


       The parties agree that the elements of an intentional-interference-with-

contract claim are: “(1) plaintiff had a contract with a third-party; (2) defendant knew

of the contract; (3) defendant intentionally and improperly interfered with the

contract; (4) the interference caused the third-party not to perform, or made

performance more burdensome or expensive; and (5) damage to the plaintiff

resulted.” See Green v. Racing Ass’n of Cent. Iowa, 713 N.W.2d 234, 243 (Iowa

2006) (quoting Gibson v. ITT Hartford Ins. Co., 621 N.W.2d 388, 399 (Iowa 2001)).

Failure to prove any one of these elements defeats Rick’s cause of action. See

Ruden v. Jenk, 543 N.W.2d 605, 610 (Iowa 1996).

       Rick contends he had a contract that entitled him to receive the Stillwell

Farm. But the undisputed facts show that Rick did not have a contract with the

owner of the Stillwell Farm. In his brief, Rick contends that his alleged contract

was with both parents to give him the Stillwell Farm either during their lifetimes or

by their wills.   However, his deposition testimony reveals otherwise.             The

unrebutted evidence based on Rick’s own testimony is that Rick’s claim of a

contract is based on his mother’s alleged promise to give him the Stillwell Farm.

By Rick’s admission, Rick’s father never talked to Rick about farmland or an

intention to give the Stillwell Farm to Rick. So, Rick’s only alleged contract is with

his mother.    This is problematic for—and is in fact fatal to—Rick’s theory of

recovery because Rick’s mother never owned the Stillwell Farm. At all times

relevant to this case, that farm was owned by Rick’s father (or the trust to which

Rick’s father conveyed it in 2015, after Rick’s mother had already died). Rick’s

intentional-interference-with-contract claim is based on his allegation that the two

sisters influenced his father not to convey the farm to Rick. But any alleged
                                          6


manipulation of their father by the two sisters could not have interfered with Rick’s

contract with his father, because the unrebutted evidence is that no such contract

existed. And the two sisters’ alleged manipulation of their father did not interfere

with Rick’s alleged contract with his mother because their father (the person

allegedly manipulated) was not a party to the contract, and therefore, he had no

obligation to convey the Stillwell Farm to Rick. See EEOC v. Waffle House, Inc.,

534 U.S. 279, 294 (2002) (“It goes without saying that a contract cannot bind a

nonparty.”); Herington Livestock Auction Co. v. Verschoor, 179 N.W.2d 491, 494

(Iowa 1970) (“The rights of a third party ordinarily cannot be adversely varied by

an agreement to which he is not a party or by which he is not otherwise bound.”).

       As Rick cannot establish a contract with the owner of the Stillwell Farm, he

cannot meet the first element of his cause of action. As that is sufficient to defeat

his claim, we need not discuss any deficiencies of proof of the other elements or

the two sisters’ other defenses. The granting of summary judgment to the two

sisters was proper, so we affirm the district court’s decision.

       AFFIRMED.